Pfeifer, J.,
dissenting.
{¶ 33} I disagree with the majority opinion’s conclusion that R.C. 2307.92 does “not impose an unnecessary burden on a federally created right.” The majority opinion states that “the impact of [R.C 2307.92] is to establish a procedural prioritization of the asbestos-related cases on the court’s docket. Nothing more.” I believe, to the contrary, that “[t]he new Ohio requirement precludes the [Federal Employers’ Liability Act/Locomotive Boiler Inspection Act (‘FELA/ LBIA’) ] claimants from proceeding on their claims until filing the report satisfying the requirements of R.C. 2307.92 et seq. * * * [T]his requirement would ‘gnaw1 at the FELA/LBIA claimants’ substantive rights to assert a cause of action under federal law in a state court.” Norfolk S. Ry. Co. v. Bogle, 166 Ohio App.3d 449, 2006-Ohio-1540, 850 N.E.2d 1281, ¶ 26. I believe that FELA and LBIA preempt R.C. 2307.92. I dissent.
Moyer, C.J., concurs in the foregoing opinion.